DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos:  11,191,739; 11,197,839; 10,966,942; 10,780,064; 11,273,134; 10,881,624; 10,092,560; 9,763,932; 9,421,176; 9,314,462; 9,198,905; 9,457,025; 9,408,815; 9,278,095, in view of Padval et al., (US20050112199).
Instant claims are directed to a method of treating a major depressive disorder comprising administering 105mg of bupropion HCl and 45mg of dextromethorphan.  The two agents are administered as a single dosage form which is formulated to provide sustained release of bupropion and immediate release of dextromethorphan.
The claims of the above recited are directed to A) either pharmaceutical composition comprising 105mg bupropion HCl and 45mg of dextromethorphan or B) method of treating a depressive disorder wherein the said composition is administered.   The difference between the composition in the instant claims and the composition claimed or administered in the reference patents is in the release profile of the components of the composition.  Specifically, instant claims are directed to composition which is formulated to provide sustained release of bupropion and immediate release of dextromethorphan.  However, one skilled in the art would have found it obvious to formulate the composition of the patented claims in a manner where the components exhibit different release profiles.  Padval et al teach formulating combination therapies where one of the agents is formulated for sustained release and the other is not formulated for sustained release (paragraph [0011]).  In paragraph [0003] Padval teaches that in 

Conclusion
Claims 1-19 are pending
Claims 1-19 are rejected

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628